Citation Nr: 0016457	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from February 1984 to 
February 1987 and from September 1990 to January 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 12, 1996, rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
major depression as a disability proximately due to and the 
result of other service-connected disabilities and assigned 
an initial rating of 50 percent from July 31, 1995.  The 
veteran has appealed the rating assigned for the disorder.  
The Board previously remanded the appeal to the RO on 
December 7, 1998, with the request that the RO schedule the 
veteran for a travel board hearing at the RO.  The veteran 
indicated that he did not want a travel board hearing, and 
the case was returned to the Board.  

As developed and certified to the Board by the RO, the appeal 
originally included the additional issues of entitlement to a 
total disability rating based on individual unemployability, 
entitlement to eligibility for dependents' educational 
assistance under Chapter 35 of Title 38 of the United States 
Code, and entitlement to a rating higher than 60 percent for 
residuals of cervical strain with disc space narrowing at 
C5-C6.  A total rating based on individual unemployability 
and entitlement to dependents' educational assistance were 
subsequently allowed by the RO.  The veteran's accredited 
representative-attorney, on page 1 of his April 2000 brief in 
support of the veteran's appeal, withdrew the issue of 
entitlement to an increased rating for the cervical spine 
disability.  

On appeal the veteran has raised, through his attorneys, the 
additional issues of entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 (1999), and entitlement 
to a determination under 38 C.F.R. § 3.340(b) (1999) that his 
current total disability rating is permanent.  These matters 
have not been developed or certified for review on appeal and 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The version of the general rating formula for mental 
illnesses in effect before November 7, 1996, was more 
favorable to the veteran than the criteria which became 
effective after that date.  

2.  The symptoms of service-connected major depression have 
produced an adverse effect on the attitudes of all except the 
most intimate contacts so as to result in virtual isolation 
in the community.  


CONCLUSION OF LAW

A 100 percent schedular rating for major depression is 
warranted under the schedular criteria in effect before 
November 7, 1996.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 
1991); 38 C.F.R. §§ 4.129, 4.132, including Diagnostic 
Code 9210 (as in effect before November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a rating decision of April 12, 1996, service connection 
was granted for major depression as disability found to be 
directly due to a service-connected cervical spine disability 
evaluated as 40 percent disabling.  A 50 percent rating was 
assigned from July 31, 1995, the date of receipt of the claim 
for service connection.

The veteran underwent a VA psychiatric examination in 
September 1995 in connection with his July 1995 claim.  He 
reported that his physical disabilities, particularly his 
service-connected cervical spine disorder, had been getting 
progressively worse in the preceding two years, that he had 
been in constant pain in spite of treatment, and that a 
cervical collar and a TENS unit had brought no significant 
improvement in his condition.  His depression had decreased 
significantly as his physical condition got worse and he had 
begun seeing a psychiatrist in June 1995.  He was worried 
about the possibility of paralysis.  Since then he had seen 
his psychiatrist every two weeks and had been tried on a 
number of medications.  He was in the process of applying for 
a disability retirement from his job as a nurse at a VA 
hospital.  He reported crying spells, irritability, 
depression, and constant pain that affected his marriage.  He 
sometimes had suicidal thoughts, especially when thinking 
about his dismal future.  The examiner indicated that the 
veteran had a depressed mood, crying spells, suicidal 
ideation, preoccupation with his medical problems and worry 
about the future.  The diagnosis on Axis I was major 
depression secondary to service-connected cervical stenosis 
and chronic pain.  The Global Assessment of Functioning (GAF) 
score was 50.  

The September 1995 diagnosis and GAF score were established 
by the VA examiner under the diagnostic criteria found in the 
fourth version of the Diagnostic and Statistical Manual of 
the American Psychiatric Association (DSM-IV).  At the 
request of the RO, the examiner in February 1996 provided a 
new diagnosis at the under the old diagnostic classifications 
found in the prior version of the Manual (DSM III-R).  Under 
DSM-III-R, the diagnosis on Axis I was major depression, 
severe, without psychotic features.  The GAF score was 50.

The veteran underwent a further VA psychiatric examination 
for compensation purposes in March 1997.  He stated that his 
cervical narrowing was worsening and that he had been advised 
that even with a small accident or fall he could develop 
total paralysis and quadriplegia because of the degenerative 
situation of his spinal cord.  The veteran was constantly 
thinking about suicide but had no plan, and additional 
medication was added to see if this could be stopped.  During 
the interview, the veteran was visibly irritable and weepy.  
Having seen the veteran while he was in good health, the 
examiner found the current picture very different.  The 
veteran was having a hard time coping with his current 
situation.  He claimed that he slept only a couple of hours 
and that because of his preoccupation with his situation, he 
could not pay attention to things going on around him.  He 
felt depressed all the time and had many crying spells.  This 
was affecting his family and marriage.  On mental status 
examination the veteran was anxious and tense and cried most 
of the time, stating that he kept thinking he would be better 
off dead but was ambivalent about killing himself.  He was 
oriented to time, place and person.  The examiner noted that 
the prospect of not recovering was taking a toll and severely 
limiting the veteran's social and industrial functioning.  
The veteran afraid to meet people he had known while he was 
in good health.  He was also becoming irritable and could not 
stand being in any kind of social situation.  The diagnosis 
on Axis I was major depression.  The GAF score was 50.  

Statements from a VA physician, E. Skipper, M.D., dated in 
January 1996, November 1996 and March 1999 are of record.  In 
the January 1996 statement, Dr. Skipper advised that the 
veteran's spinal injury left him vulnerable to chronic 
deterioration of his neck and possible paralysis and acute 
cord compression from a fall or sudden shove or sudden 
lifting of anything even slightly heavy.  He expressed the 
opinion that the veteran was totally and permanently disabled 
due to his long-standing service-connected neck injury.  In 
the November 1996 statement, Dr. Skipper reiterated his prior 
comments and indicated that the veteran's condition had 
dramatically aggravated his major compression and contributed 
significantly to his anxiety and social and industrial 
isolation.  In March 1999 Dr. Skipper further asserted that 
the veteran's disabilities were aggravated by severe major 
depression and anxiety as well as chronic pain and the effect 
of medications.  

Additional statements are of record from C. O. Olick, M.D.  
In February 1997, Dr. Olick stated that the veteran had an 
obvious intervertebral disc syndrome with spinal cord 
compression which might, at best, remain stable for a while 
but would inevitably deteriorate.  He indicated that the 
veteran suffered from severe major depression and poor 
concentration aggravated by multiple medications to control 
chronic unrelenting pain which was poorly controlled at best.  
He stated that these symptoms would render him totally and 
permanently disabled and unemployable.  He stated that 
"[t]his patient suffers even at rest and is about as disabled 
as you can get without being dead or quadriplegic.  [The 
veteran's] overall condition is unlikely to change for the 
better and is most likely to worsen."  He stated that these 
symptoms alone, which were directly related to the service-
connected disabilities, would render the veteran permanently 
disabled and unemployable.  Dr. Olick restated these 
conclusions in a March 2000 statement.

VA outpatient treatment records dated from 1994 through March 
2000, including treatment progress notes from a mental health 
clinic, describe depression and irritability as well as great 
difficulty by the veteran adjusting to his disability.  In a 
February 8, 1999, entry, his treating physician stated that 
the veteran had not completely adjusted to his retirement and 
disability and continued to have periods of tearfulness and 
anger outbursts which were uncontrollable.  He was still 
depressed but was able to ward off serious suicidal thoughts 
as long as he took his medication and was able to control 
impulsivity.  In a May 1999 entry it was noted that he was 
becoming more irritable and temperamental.  His medication 
was changed.  

Included with outpatient treatment records were copies of 
questionnaires filled out by the staff psychiatrist who has 
treated the veteran.  The questionnaire was designed to 
amplify the physician's narrative report and answer certain 
questions about the veteran's residual functional capacity 
based on the physician's estimate of psychiatric impairment 
and not on nonpsychiatric or nonmedical factors.  In each of 
12 categories pertaining to factors such as impairment of 
ability to relate to other people, participate in daily 
activities, and perform tasks in the workplace, the veteran 
was classified as "totally incapacitated."  The same 
conclusions were listed in subsequent questionnaires in 
November 1997, February 1998 and April 1999.  

II.  Analysis

The veteran's claim for an initial rating higher than 50 
percent for the service-connected major depression is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), Murphy, Id.; Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  All indicated development has been completed and 
that the statutory duty to provide assistance in developing 
the relevant evidence has been satisfied.  The veteran has 
identified no additional relevant evidence that has not been 
obtained.  Disability evaluations are determined by the 
application of rating criteria set forth in the VA Schedule 
for Rating Disabilities (38 C.F.R. Part 4) based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991).  In evaluating a disability, the Board considers 
the current examination reports in light of the whole 
recorded history to ensure that the current rating accurately 
reflects the severity of the condition.  The Board has a duty 
to acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The present appeal arises from the initial rating assigned 
following the allowance of service connection, as 
distinguished from an appeal from denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (1998).  
Consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) (holding that although the entire recorded 
history must be considered, it is the present level of 
disability that is of primary concern) does not apply.  
Separate ratings, known as staged ratings, are potentially 
assignable for different periods of time as warranted by the 
evidence.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  

The current 50 percent rating was assigned pursuant to 
38 C.F.R. § 4.130, Diagnostic Code (Code) 9210 (1999), which 
follows the rating criteria set forth in the VA General 
Rating Formula for Mental Disorders.  The criteria found in 
38 C.F.R. § 4.130 constitute revised rating criteria which 
were issued during the pendency of the veteran's claim and 
became effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative judicial process has been 
concluded, the version most favorable to the claimant must 
apply unless Congress has provided otherwise or permitted the 
Secretary to do otherwise and the Secretary has done so.  
Karnas v. Brown, 1 Vet. App. 308, (1991); Marcoux v. Brown, 
9 Vet. App. 289 (1996).  The VA General Counsel has held that 
the question of whether the amended mental disorders 
regulations are more beneficial to claimants than the prior 
provisions is to be decided on a case by case basis.  VA 
O.G.C. Prec. 11-97 (Mar. 25, 1997).  

Before November 7, 1996, the VA Schedule for Rating 
Disabilities provided as follows in pertinent part:  

100 percent -- The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  

70 percent --  Ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms are 
of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment.  

50 percent --  Ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.  

Since November 7, 1996, the VA General Rating Formula for 
Psychoneurotic Disorders has provided as follows:  

100 percent --  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.  

70 percent --  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50 percent --  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

Of the two versions, the criteria in effect before November 
7, 1996, appear to be the most favorable to the veteran's 
claim.  It is relevant that in applying these criteria, in 
the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the 
Court accepted the Secretary's interpretation of 38 C.F.R. 
§ 4.16 (a) to the effect that if any one of the three 
independent bases listed in the pre-November 1996 criteria 
for a 100 percent rating is met, a 100 percent rating should 
be assigned.  

The examination and treatment records and the statements 
submitted from various physicians document the current 
manifestations of major depression, which include, at the 
very minimum, depression, anxiety, impulsivity, irritability, 
emotional lability and sleep disturbance.  The records are 
replete with the use of the adjective "severe" to describe 
the psychiatric symptoms, a fact which in and of itself 
justifies a rating of at least 70 percent under the pre-
November 1996 rating criteria.  The extent to which any of 
the three bases for a 100 percent rating is established 
requires little interpretation of the evidence inasmuch as 
the record documents numerous judgments by medical 
professionals as to the extent of disability resulting from 
major depression.  The Court has held that the Board is 
precluded from considering factors which are outside the 
rating criteria provided by the regulation and that to do so 
is error as a matter of law.  Massey v. Brown, 
7 Vet. App. 204 (1994).  

The medical statements by Dr. Skipper and Dr. Olick and the 
treatment notes and questionnaires received from 
Dr. Penetrante are consistent in pronouncing the veteran 
unemployable.  The physicians, particularly Dr. Olick, make a 
point of specifying that the psychiatric impairment is 
sufficient by itself to result in incapacitation and 
unemployability regardless of the debilitation resulting from 
the physical disorders.  The questionnaire filled out on 
several occasions by Dr. Penetrante are emphatic that the 
veteran is totally incapacitated by psychiatric impairment 
alone.  In a most recent VA compensation examination the 
veteran was described as being socially isolated.  

The conclusions of these medical professionals are not 
contradicted by any opposing medical judgments in the record, 
except to the extent that a GAF score of 50, reported on 
three occasions by VA physicians in connection with 
compensation examinations, might be interpreted as evidence 
of less than total psychiatric disability.  A GAF score of 50 
(actually the range of scores from 41 to 50) is defined as 
"[s]erious symptoms (e.g. suicidal ideation, server 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  DSM IV, 32 
(1994), cited in Richard v. Brown, 9 Vet. App. 266 (1996).  
Though the term "serious" impairment is not fully 
consistent, from a semantic standpoint, with the concept of 
"total" disability, the definition appears to contemplate 
unemployability as an included element of a GAF score of 50.  
In any event, the number and weight of the opinions favorable 
to the veteran's claim preponderate in determining the rating 
in this case regardless of how the GAF score is interpreted.  

Given that the "demonstrably unable to obtain or retain 
employment" standard is satisfied, that only one of the three 
independent bases must be met, see Johnson, that there is 
substantial evidence suggesting that the social isolation 
standard may also be satisfied, and that the provisions of 
38 C.F.R. § 4.7 apply (where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating), the 
Board finds that a preponderance of the evidence of record 
supports the assignment of a 100 percent schedular rating for 
major depression.  

The rating criteria which went into effect on November 7, 
1996, have been fully considered by the RO and explained in 
the statement of the case.  However, since the evidence 
supports the assignment of a 100 percent rating under the 
criteria in effect before November 7, 1996, there is no need 
to consider whether a 100 percent rating would also be 
assignable under the new criteria.  


ORDER  

A 100 percent schedular evaluation for major depression is 
warranted, subject to the criteria governing the payment of 
monetary awards.  

		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

